Action to recover damages for personal injuries alleged to have been caused by the defective construction of a sidewalk, and a defect therein resulting from faulty repair thereof, brought against the owner of the abutting premises and a tenant of a store therein. The tenant in its answer set forth a cross complaint against the defendant owner asserting the claim that the owner is or may be liable to it for the claim asserted in the action. Order denying the motion to dismiss the cross complaint for insufficiency, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [199 Misc. 4.]